


--------------------------------------------------------------------------------

 
Exhibit 10.1


October 28, 2005
Confidential


Kind Attn: Hans T. Schambye, PhD
Chief Executive Officer


Gastrotech Pharma A/S
Nyhavn 43B
Copenhagen 1051
Denmark


Dear Hans:


I am pleased to submit this binding letter of intent (the “Binding LOI”) to
Gastrotech Pharma A/S (“Gastrotech”) to acquire 100% of the fully diluted shares
outstanding1  of Gastrotech (the "Shares"). This Transaction, as defined
hereunder, has been approved by the board of directors of both companies, the
shareholders of Gastrotech, and is subject to the approval of the shareholders
of DOR. Subject to fiduciary duty principles, the board of directors of DOR will
unequivocally recommend this Transaction to its shareholders.


This letter and all the information contained herein are confidential and may
not be disclosed to any third party for any purpose, and are subject to the
terms of the confidentiality agreement entered into between DOR and Gastrotech
(separately the “Party” or collectively the “Parties”).


The following sets forth the principal terms and conditions of the Transaction
consisting of DOR’s acquisition of 100% of the Shares.


Transaction. Subject to mutual satisfaction with the terms and conditions of the
Definitive Agreement and other conditions described herein and customary for
similar transactions, Gastrotech will become a wholly-owned subsidiary of DOR.
 
Consideration. In connection with the closing of the Transaction, DOR shall
issue to the stockholders of Gastrotech $9 million in DOR common stock priced at
the 10-day VWAP2  immediately prior to the close of the Transaction ("Closing").
In no event shall DOR issue less than 20 million or more than 30 million shares
of DOR common stock to Gastrotech’s shareholders.
 
Gastrotech stockholders will also be eligible for the following one-time
contingent payments:
 



i.  
US$4.0 million3 of DOR common stock due upon either of the lead product
candidates (GTP-010 or GTP-200/ GTP 3XX) commencing a Phase III clinical trial;

 

ii.  
US$6.0 million3 of DOR common stock due upon either of the lead product
candidates (GTP-010 or GTP-200/ GTP 3XX) filing an NDA;

 

iii.  
US$10.0 million, payable at the election of DOR in cash or shares of DOR common
stock3, due upon either of the lead product candidates (GTP-010 or GTP-200/ GTP
3XX) reaching $50.0 million in sales in a full calendar year; and

 

iv.  
US$10.0 million, payable at the election of DOR in cash or shares of DOR common
stock3, due upon either of the lead product candidates (GTP-010 or GTP-200/ GTP
3XX) reaching $200.0 million in sales in a full calendar year.

 
Warrants in Gastrotech. At Closing, all of the issued and outstanding Gastrotech
warrants shall be exercised or exchanged for new DOR warrants. The exercise
price and number of new DOR warrants shall be determined in accordance with the
terms of the merger consideration at the close of the Transaction. Warrants held
by Nordic Biotech will be cancelled or exercised prior to Closing. The new DOR
warrants shall comply with all applicable Danish laws. Appendix A represents all
outstanding warrants as per the date of this Binding LOI.
 
Nordic Biotech Registration Rights. Within 30 days after DOR shareholders
approve the issuance of DOR common stock to the shareholders of Gastrotech
and/or of DOR issuing shares under sections i.-iv. of “Consideration”, DOR will
file a registration statement with the U.S. Securities and Exchange Commission
(“SEC”) covering all of the DOR shares of common stock issued to all of the
shareholders of Gastrotech pursuant to the terms of the Definitive Agreement.
DOR will cover the expenses associated with filing the registration statement
other than broker or similar commissions of the shareholders and legal fees of
counsel to the Gastrotech shareholders. The shares issued to Nordic Biotech,
however, will be subject to a lock-up arrangement pursuant to which Nordic
Biotech will limit its public sale of such shares to twenty percent (20%) per
quarter of the aggregate amount registered on all registration statements
declared effective by the SEC.
 
Gastrotech Financing. Between the signing of this Binding LOI and the Closing,
Gastrotech may raise equity financing up to $2.0 million. Such financing shall
be subject to the approval of DOR, which approval shall not be unreasonably
withheld. In the event of such fund raising, DOR will issue additional shares of
its common stock to Gastrotech Shareholders in an aggregate amount equal to the
amount of such equity financing divided by the 10-day VWAP immediately prior to
the close of the Transaction;
 
 
Definitive Agreement. The terms of the proposed Transaction shall be
memorialized in the final definitive agreement (the "Definitive Agreement"),
which shall be negotiated in good faith between the Parties, and will contain
such representations, warranties, covenants, conditions, indemnities and
limitations on the sellers' liability as are customary in a transaction of this
kind. Both Parties will work in good faith to ensure that relevant Danish tax
authorization for a tax-free share swap pertaining to this transaction is
obtained. In addition to the approval of the shareholders of DOR, Closing shall
be subject to, without limitation, all relevant governmental and regulatory
agency approvals and other necessary consents and permits.
 
 
Key Management. 
 

·  
Michael T. Sember will be the CEO of the combined entity;

 

·  
Evan Myrianthopoulos will be the CFO of the combined entity;

 

·  
Hans T. Schambye will be the COO of the combined entity; and

 

·  
Prior to the execution of a definitive agreement, DOR will offer Gastrotech
employees relevant positions within DOR’s operations.

 
 
Name Change. DOR intends to change the name of the combined entity to a newly
selected name.
 
 
Corporate Offices. 
 

·  
Corporate headquarters will be located in Miami, Florida

 

·  
European subsidiary will be located in Copenhagen, Denmark

 
 
Board of Directors. DOR intends to expand the board of directors of the post
merger entity to nine members, with three positions being offered to nominees
appointed by the sellers of the Shares. At least one of these nominees should
qualify as an independent board member. The DOR representatives are listed
below:
 

1.  
Alexander P. Haig, Chairman of the Board of Directors

2.  
Steve Kanzer, Vice Chairman of the Board of Directors

3.  
Michael T. Sember

4.  
Evan Myrianthopoulos

5.  
James S. Kuo

6.  
T. Jerome Madison

 
Acquisition Agreement. Drafting of the Definitive Agreement will commence
following the execution of this Binding LOI.
 
 
Schedule. Both Parties shall cooperate fully and use their best efforts to
complete the due diligence and sign the Definitive Agreement within forty-five
(45) days following the date of this Binding LOI or such later date as provided
in clause (i) of the Termination paragraph. The proxy or consent solicitation
statement to obtain approval of DOR's shareholders of the Definitive Agreement
shall be filed with the Securities and Exchange Commission as soon as reasonably
practicable after signing the Definitive Agreement and, in any event, within
thirty (30) days of signing the Definitive Agreement.
 
 


 
 
Termination. This Binding LOI will terminate on the earlier to occur of:
 
(i) the date which is forty-five (45) days after the date of this Binding LOI,
it being understood by the Parties that they will agree to extend the
termination date to a new date acceptable to both Parties if an unforeseen event
prevents either one or both of the Parties from signing the Definitive Agreement
within such forty-five (45) day period;
 
(ii) the date the Definitive Agreement is executed by the Parties;
 
(iii) the date both parties mutually agree to not proceed with the Transaction;
or
 
(iv) the date on which a Party (the “Notifying Party”) notifies the other Party
(the “Breaching Party”) that the Notifying Party will not go ahead with the
Transaction based on the Breaching Party’s breach of a material term contained
herein.
 
Expenses. DOR and Gastrotech shall each be responsible for their own respective
legal, accounting, and other fees and expenses related to the Transaction.
Gastrotech's expenses incurred in connection with the negotiation and
consummation of the Transaction will be Gastrotech's responsibility and not a
liability of DOR after the closing of the Transaction, and such expenses will
not exceed $200,000.
 
Covenants.
 
A.  Exclusivity. For a period of forty-five (45) days from and after the date of
this Binding LOI, Gastrotech shall not directly or indirectly, and shall not
authorize or permit any of its subsidiaries or any of its or their      
directors, officers, employees, agents or representatives to, directly or
indirectly:
 
(i) solicit, initiate, facilitate or encourage any inquiries or the making of
any proposal or offer with respect to any merger, reorganization, consolidation,
share exchange, business combination, recapitalization, liquidation, dissolution
or similar transaction involving it or any of its subsidiaries, or any purchase
or sale of its assets or any purchase or sale of (with the exception of ongoing
financing discussions with potential investors), or tender or exchange offer for
its equity securities that, in each case, if consummated, would result in it
terminating this Binding LOI or abandoning or failing to consummate the
Transaction (an “Alternative Transaction”),
 
(ii) negotiate with any person or entity with respect to any Alternative
Transaction,
 
(iii) enter into any agreement, arrangement or understanding requiring it to
consummate an Alternative Transaction, terminate this Binding LOI or abandon or
fail to consummate the Transaction, or
 
(iv) accept an Alternative Transaction,
 
This Binding LOI may only be terminated as set forth in the paragraph entitled
“Termination” above. The exclusivity period and the terms of this Binding LOI
may be extended by the mutual consent of the Parties.
 
Break-up Fee. Upon the termination of this Binding LOI pursuant to clause (iv)
of the “Termination” paragraph, a Breaching Party will make a payment to the
Notifying Party to cover the Notifying Party's fees, expenses and other costs in
connection with the Transaction in the amount of one million U.S. dollars
($1,000,000) within thirty (30) days of such termination. The payment of such
one million U.S. dollars ($1,000,000) shall constitute full and complete
satisfaction of the Breaching Party’s liability to the Notifying Party and the
Breaching Party shall have no further liability whatsoever to the Notifying
Party.
 
Indemnification. 20% of the upfront payment of $9.0 million of DOR common stock
(as defined hereunder in the “Consideration” section of this letter) will be
held in escrow for eighteen (18) months to serve as appropriate reserves against
any potential claims or losses regarding breaches of covenants, representations,
and warranties of Gastrotech.
 
Conduct of Business. During the term of this Binding LOI, with the exception of
ongoing financing discussions with potential investors, Gastrotech shall conduct
its business in the ordinary course, carry on its business and activities
diligently and shall not make or institute any unusual or novel methods of
purchase, sale, accounting, or operation that vary materially from the methods
currently used by Gastrotech. Gastrotech shall not engage in any major
expansion, make any material investment, or incur any material liability without
the prior consent of DOR.
 
Product Development. Post closing, DOR will use commercially reasonable efforts
to advance development of the Gastrotech product portfolio, as provided in the
Definitive Agreement.
 
Entire Agreement. This Binding LOI represents the entire agreement between the
Parties hereto concerning the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements, representations, and understandings
concerning the subject matter hereof with the exception of the previously
executed confidentiality and joint privilege agreements.
 
Confidentiality; Publicity. Except as required by law, the existence and terms
of this Binding LOI and the negotiations between the Parties relating to the
Transaction shall be treated as confidential by the Parties. The terms of any
public announcements of the proposed Transaction shall be agreed among the
Parties; provided that DOR shall be permitted to make such disclosure as
required by applicable law, it being understood and agreed by Gastrotech that
upon the execution of this Binding LOI by all of the Parties, DOR shall be
required under applicable United States securities laws to publicly disclose the
terms of this LOI, including the identity of Gastrotech as a contracting party.
Gastrotech shall be permitted to show the Binding LOI to potential investors
provided such investors have entered into appropriate Confidentiality Disclosure
Agreements with Gastrotech. Such investors shall be previously approved by DOR.
Gastrotech is allowed to show the Binding LOI to Bioscience Managers Ltd.
 
Governing Law. This Binding LOI and the Definitive Agreement will be governed by
and construed in accordance with English law. 
 
Remedies. In the event of a breach by any Party of this Binding LOI, the other
Party will be entitled to injunctive and other equitable relief in addition to
all other remedies available under law.
 
Assignment. This Binding LOI may not be assigned by either Party except with the
prior written consent of the other Party.
 
Counterparts. This Binding LOI may be executed in counterparts.
 
Broker/ Finder Fees. Any Party or any shareholder of Gastrotech who engages or
have engaged any person as broker or agent shall be responsible for the fees of
such person (including broker's or finder's fees) in connection with the
Transaction and shall indemnify and hold harmless the other Party or shareholder
of Gastrotech, as applicable, from any claim arising out of such engagement.
 

 
 

--------------------------------------------------------------------------------

 

 


 
 


 
 
Agreed and Accepted on October 28, 2005:
 
Agreed and Accepted on October 28, 2005:
 
DOR BIO PHARMA, INC.
By: /s/Mike Sember____________________
Mike Sember
Chief Executive Officer
 
GASTROTECH PHARMA A/S
By: /s/Hans T. Schambye, PhD ___________
Hans T. Schambye, PhD
Chief Executive Officer
 
By: /s/Olle Isaksson_____________________
Olle Isaksson
Chairman of the Board of Directors
           

 


 
 


 
 
 



--------------------------------------------------------------------------------

1 Fully diluted shares outstanding is calculated as the number of basic common
shares currently outstanding plus any shares resulting from the conversion of
any outstanding convertible debt, convertible preferred shares, or any other
convertible securities and the exercise of any outstanding options, warrants, or
any other financial instruments that may further affect dilution.
2 VWAP - volume weighted average price
3 Based on the 10-day VWAP of DOR common stock immediately prior to the
announcement of the corresponding milestone

 
 

--------------------------------------------------------------------------------

 



 


 
 


 
CAPITALISATION TABLE
       
Gastrotech Pharma A/S
                     
SHAREHOLDER:
Present
Share of ownership
Diluted and
Diluted and
 
 
converted
converted
 
 
Shares
(%)
Shares
(%)
 
John-Olov Jansson (A-Shares)
53,752
5.21%
53,752
1.46%
 
Johan Svensson (A-Shares)
21,504
2.08%
21,504
0.58%
 
Sahltech i Göteborg AB (A-Shares)
209,690
20.31%
209,690
5.69%
 
Nordic Biotech K/S (B-Shares)
745,566
72.21%
2,967,665
80.48%
 
Zinc Invest ApS (A-Shares)
1,966
0.19%
1,966
0.05%
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Shares
1,032,478
100.00%
3,254,577
 
 
 
 
 
 
 
 
Convertible Bonds
 
 
 
 
 
Nordic Biotech K/S (price 26.6544)
187,586
 
included under shares
 
 
Nordic Biotech K/S (price 26.6544)
187,586
 
included under shares
 
 
Nordic Biotech K/S (price 26.6544)
187,586
 
included under shares
 
 
 
 
 
 
 
 
Total (present and converted)
1,595,236
 
 
 
 
 
 
 
 
 
 
Warrants
 
 
 
 
 
Nordic Biotech K/S (25% B-Warrants)
921,856
25.00%
included under shares
 
 
Nordic Biotech K/S (20% B-Warrants)
737,485
20.00%
included under shares
 
 
Olof G. P. Isaksson (A-Warrants) (*)
60,087
 
60,087
1.63%
 
Claes Post (A-Warrants) (**) (***)
32,794
 
32,794
0.89%
 
Birgitte Holst (A-Warrants) (**) (***)
19,446
 
19,446
0.53%
 
Henning Lie (A-Warrants) (*)(***)
2,000
 
2,000
0.05%
 
Lise A. Rygaard (A-Warrants) (*) (***)
51,696
 
51,696
1.40%
 
Hans Schambye (A-Warrants) (*) (***)
145,173
 
145,173
3.94%
 
David Cummings (A-Warrants) (*) (***) (¤¤)
5,000
 
5,000
0.14%
 
Kent Lundholm (A-Warrants) (*) (***) (¤¤)
5,000
 
5,000
0.14%
 
Josef E. Fischer (A-Warrants) (*) (***) (¤¤)
5,000
 
5,000
0.14%
 
Jens Juul Holst (A-Warrants) (*) (***) (¤¤)
5,000
 
5,000
0.14%
 
Tina Nielsen (A-Warrants) (*)(***)
15,000
 
15,000
0.41%
 
Hiro Saito (A-Warrants) (*) (***) (¤¤¤)
5,000
 
5,000
0.14%
 
Tamas Bartfai (*) (1 year vesting period)
3,287
 
3,287
0.09%
 
Unused Company A-Warrants
78,365
 
78,365
2.13%
 
Total
2,092,189
 
432,848
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grand Total
3,687,425
 
 
100.00%
             
20-Jun-05
                     
(*): Exercise price is DKK 42 per share of nominally DKK 1
       
(**): Exercise price is DKK 25.82 per share of nominally DKK 1
       
(***): Three year vesting period
         
(¤): Six months cliff from the signing of employment contract
       
(¤¤): Six months cliff from the signing
consultancy agreement
     
(¤¤¤): Vesting of 1,666 warrant for agreement entered into with a Japanese third
party independent of the Company
                       


